—Judgment, Supreme Court, New York County (Richard Failla, J.), rendered July 8, 1991, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s abandonment of the paper bag filled with drugs was not caused by any illegal police misconduct and once abandoned, the police were entitled to open the bag and the illegal drugs discovered inside provided the police with probable cause to make the arrest (see, People v Martinez, 80 NY2d 444, 448-449). Finally, the money recovered as a result of the search pursuant to arrest was admissible (People v Troiano, 35 NY2d 476, 478). Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Rubin, JJ.